                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                    5:15-cv-66-GCM

MARSHALL LEE BROWN, JR.,

                              Plaintiff,
                                                          PLAINTIFF’S MOTION FOR
v.
                                                         ATTORNEYS’ FEES AND COSTS
GEORGE T. SOLOMON, et al.

                              Defendants.


       Plaintiff Marshall Lee Brown, Jr. moves the Court for an award of $29,577.60 in attorneys’

fees and $902.93 in expenses under 42 U.S.C. § 1988.

       In support of this motion, Mr. Brown respectfully submits the declarations of John Michael

Durnovich (Exhibit 1) and Troy D. Shelton (Exhibit 2).

       As detailed in the accompanying Memorandum of Law, Mr. Brown’s counsel at Poyner

Spruill LLP has committed to apply any fee award in this case to either (a) making a charitable

contribution to a non-profit legal service provider, or (b) financing the costs and expenses (non-

attorneys’ fees) of the firm’s future pro bono work. If the Court orders an award, Poyner Spruill

will defer to the Court’s judgment on which of these options, if either, is most appropriate.

       The undersigned has consulted with opposing counsel concerning the relief sought in this

motion, but the parties were not able to reach an agreement.

       WHEREFORE, Mr. Brown respectfully requests that the Court enter an order awarding

him $29,577.60 in attorneys’ fees, $902.93 in expenses, and such other and further relief as the

Court deems just and appropriate.




          Case 5:15-cv-00066-MR Document 75 Filed 03/18/20 Page 1 of 3
Respectfully submitted this the 18th day of March, 2020.

                                                 POYNER SPRUILL LLP



                                           By:   s/ John Michael Durnovich
                                                 John Michael (“J.M.”) Durnovich
                                                 N.C. State Bar No. 47715
                                                 Andrew H. Erteschik
                                                 N.C. State Bar No. 35269
                                                 Nathaniel C. Zinkow
                                                 N.C. State Bar No. 53778
                                                 301 South College Street, Suite 2900
                                                 Charlotte, NC 28202
                                                 Telephone: 704.342.5344
                                                 Facsimile: 704.342.5264
                                                 jdurnovich@poynerspruill.com
                                                 aerteschik@poynerspruill.com
                                                 nzinkow@poynerspruill.com

                                                 ATTORNEYS FOR PLAINTIFF
                                                 MARSHALL LEE BROWN, JR.




                                       2

  Case 5:15-cv-00066-MR Document 75 Filed 03/18/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

        I hereby certify that I have this day electronically filed the foregoing with the Clerk of
Court using the CM/ECF system which will send notification of such filing to all counsel and
parties of record as follows:

                              Norlan Graves
                              N.C. Department of Justice
                              P.O. Box 629
                              Raleigh, NC 27602-0629
                              ngraves@ncdoj.gov

       This the 18th day of March, 2020.

                                                          POYNER SPRUILL LLP



                                                    By:   s/ John Michael Durnovich
                                                          John Michael (“J.M.”) Durnovich
                                                          N.C. State Bar No. 47715
                                                          301 South College Street, Suite 2900
                                                          Charlotte, NC 28202
                                                          Telephone: 704.342.5344
                                                          Facsimile: 704.342.5264
                                                          jdurnovich@poynerspruill.com

                                                          ATTORNEYS FOR PLAINTIFF
                                                          MARSHALL LEE BROWN, JR.




                                                3

          Case 5:15-cv-00066-MR Document 75 Filed 03/18/20 Page 3 of 3
